EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Drawings
The following changes to the drawings have been approved by the examiner: The applicant should submit corrected drawings detailing the proper cross hatching as shown below.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Cross-hatching the insulation as shown below

[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval]                 
    PNG
    media_image1.png
    312
    427
    media_image1.png
    Greyscale



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/874,231, filed on May 14, 2020.

Information Disclosure Statement
The information disclosure statement filed May 14, 2020 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deal with an insulated electric wire, comprising: a conductor composed of a copper material; and an electrical insulating layer provided on an outer periphery of the conductor, wherein, for the conductor, in an orientation intensity ratio obtained by X-ray diffraction of a transverse cross section of the conductor, an intensity in a [200] crystal orientation is higher than an intensity in a [111] crystal orientation (claim 1).  This invention also deals with a coil, comprising: an insulated electric wire comprising: a conductor composed of a copper material, with an orientation intensity ratio, which is obtained by X-ray diffraction of a transverse cross section of the conductor before working the insulated electric wire, being such that an intensity in a [200] crystal orientation is higher than an intensity in a [111] crystal orientation; and an electrical insulating layer provided on an outer periphery of the conductor (claim 4).  This invention also deals with a method for producing a coil, comprising: performing a predetermined working on an insulated electric wire including a conductor composed of a copper material, with an orientation intensity ratio, which is obtained by X-ray diffraction of a transverse cross section of the conductor, being such that an intensity in a [200] crystal orientation is higher than an intensity in a [111] crystal orientation, and an electrical insulating layer provided on an outer periphery of the conductor; and heating the worked insulated electric wire in such a manner that no recrystallization of the copper material for the conductor occurs (claim 5).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-5 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various core configurations.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
May 21, 2022